H. T. Kellogg, J. (dissenting):
The plaintiff was a passenger upon an “ Ontario street ” car, and desired a transfer to a “ white line ” car at the *212corner of Ontario and Mohawk streets in the city of Cohoes, N. Y. She received a transfer ticket from the conductor of the “ Ontario street ” car, and later presented it to the conductor of the “ white line ” car. The conductor refused to receive the ticket, pronouncing it “ too late,” and ejected the plaintiff from the car. The plaintiff testified that there was a rule of the defendant company requiring that transfer tickets be used within fifteen minutes after issuance. She further testified that she arrived at the Mohawk street corner at about five minutes of one; that she then disembarked from the Ontario street car; that she waited on the sidewalk fifteen or twenty minutes; that she thereafter boarded the “ white line ” car at about fifteen minutes after one. On her own testimony, therefore, she must have presented the transfer ticket at least five minutes “ too late.” Her companion, Miss Closshey, testified that the interval of time between the arrival of the two cars at the transfer point was about twenty minutes. All the evidence in the case was to the effect that this interval was not less than eighteen minutes. Consequently, upon the undisputed proof, the transfer ticket must have been presented to the conductor more than eighteen minutes after its issuance. The conductor testified that the ticket was punched at twelve-fifteen or one hour before presentation. It is not material under the circumstances of this case what time was stamped upon the ticket. It is the uncontested fact that the plaintiff presented a ticket which was at least eighteen minutes old, and, therefore, not a valid ticket under the rules of the company. As the plaintiff had no lawful ticket, and refused to pay her fare she was not a lawful passenger, and was subject to ejection. The trial judge instructed the jury that the rules of the defendant in reference to the use of transfer tickets within fifteen minutes of issuance were reasonable. That was the law of the case, and under it the plaintiff was rightfully ejected. No other issue, therefore, than the use of excessive force should have been submitted to the jury. I favor a reversal.
Judgment affirmed, with costs.